                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                       :
               Dale D. McKinley              :       Chapter 13
                                  Debtor     :
                                             :       Case No. 1:15-bk-02445-RNO
                                             :

       ALL CREDITORS AND OTHER PARTIES IN INTEREST TAKE NOTICE that
Lawrence V. Young, Esquire, counsel for the Debtor, has filed an application for the payment of
counsel fees to CGA Law Firm as a Chapter 13 Administrative Expense. Said fees were
incurred for the period of time beginning May 3, 2017 through November 6, 2018 in the amount
of $3,007.50 for legal services rendered by said counsel to the Debtor; and for reimbursement to
said counsel for out-of-pocket expenses incurred for the same time period in the amount of
$26.68, for a total award of $3,034.18.

       If you wish to contest this application, you must file a written objection in the form of a
responsive pleading and request a hearing. Any filing must conform to the Rules of Bankruptcy
Procedure, unless the Court determines otherwise.

        If no objections and requests for a hearing are timely filed with the Bankruptcy Court
within twenty (21) days from the date of this Notice at the address below and served upon the
filing party, Lawrence V. Young, Esquire, 135 North George Street, York, Pennsylvania 17401,
the Court may act upon said motion without a hearing.


Dated: November 14, 2018                     Clerk, U.S. Bankruptcy Court
                                             P.O. Box 908
                                             Harrisburg, PA 17108




{01552137/1}


Case 1:15-bk-02445-HWV            Doc 91 Filed 11/14/18 Entered 11/14/18 13:17:21             Desc
                                  Main Document     Page 1 of 1
